Citation Nr: 1035642	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-35 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to July 11, 2005, for 
service connection for peripheral neuropathy of the bilateral 
upper and lower extremities.  

2.  Entitlement to an increased initial evaluation for service-
connected hepatitis C with history of infectious hepatitis, 
evaluated as noncompensable (0 percent disabling) prior to March 
27, 2007, and as 10 percent disabling thereafter.  

3.  Entitlement to an effective date prior to March 27, 2007, for 
a 10 percent rating for service-connected hepatitis C with 
history of infectious hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
September 1970.  

This appeal arises from rating decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
In October 2005, the RO granted service connection for peripheral 
neuropathy of the bilateral lower extremities, to include the 
feet, and peripheral neuritis of the bilateral hands.  The 
Veteran appealed the issues of entitlement to earlier effective 
dates for service connection for all four disabilities.  In 
October 2007, the RO increased the Veteran's rating for his 
service-connected hepatitis C with history of infectious 
hepatitis from noncompensable (0 percent) to 10 percent, with an 
effective date of March 27, 2007.  The Veteran appealed the issue 
of entitlement to an earlier effective date for his 10 percent 
rating.  

The issue of entitlement to an increased initial evaluation for 
service-connected hepatitis C with history of infectious 
hepatitis, evaluated as noncompensable prior to March 27, 2007, 
and as 10 percent disabling thereafter, and entitlement to an 
effective date prior to March 27, 2007, for a 10 percent rating 
for service-connected hepatitis C with history of infectious 
hepatitis, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. On January 11, 2008, the Board issued a decision denying a 
claim for a compensable disability rating for service-connected 
hepatitis C.

2.  Evidence pertinent to the appeal decided in the January 11, 
2008, Board decision was in VA's constructive possession at the 
time of that decision, but was not discussed in that decision.  

3.  In January 2004, a claim for service connection for a 
peripheral nerve disability was received.  

4.  In October 2005, the RO granted service connection for 
peripheral neuropathy of the bilateral lower extremities, to 
include the feet, and peripheral neuritis of the bilateral hands; 
in each case, the RO assigned an effective date for service 
connection of July 11, 2005.  

5.  The evidence is insufficient to show that the Veteran had a 
nerve disability of either the upper extremities, or the lower 
extremities, prior to July 11, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on 
January 11, 2008, have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2009).

2.  The criteria for an effective date prior to July 11, 2005, 
for service connection for peripheral neuropathy of the bilateral 
lower extremities, to include the feet, and peripheral neuritis 
of the bilateral hands, have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

In April 1971, the RO granted service connection for hepatitis, 
evaluated as 30 percent disabling.  In January 1973, the RO 
reduced the Veteran's rating to 10 percent, and in November 1974, 
the RO reduced the Veteran's rating to noncompensable.  In each 
case, there was no appeal to the RO's decisions, and they became 
final.  See 38 U.S.C.A. § 7104(b).  In March 2004, the RO granted 
service connection for "hepatitis C with history of infectious 
hepatitis," and assigned a noncompensable rating.  The Veteran 
appealed the issue of entitlement to an initial compensable 
evaluation, and in October 2007, the RO granted the claim, to the 
extent that it increased his evaluation to 10 percent, with an 
effective date of March 27, 2007.  

On January 11, 2008, the Board issued a decision denying a 
compensable rating for service-connected hepatitis C.  
Specifically, the Board characterized the issue as, "Entitlement 
to an initial evaluation in excess of 0 percent disabling for 
hepatitis C."  The Board's decision made no mention of the RO's 
October 2007 rating decision, did not bifurcate the issue to 
reflect the RO's grant of a 10 percent rating effective March 27, 
2007, and did not discuss any medical evidence dated after July 
2005.  In this regard, medical evidence includes a QTC 
examination report dated in June 2007, as well as VA progress 
notes, dated between July 2006 and 2006.  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or on 
the Board's own motion, when there has been a denial of due 
process.  38 C.F.R. § 20.904.  In this case, the Board's January 
2008 decision failed to consider the RO's October 2007 rating 
decision, and did it discuss any of the medical evidence dated 
after July 2005; it is unclear whether this evidence was 
associated with the claims file at the time of the Board's 
January 2008 decision.  In any event, the Board's January 2008 
decision was not based on consideration of all the available 
evidence.  In order to ensure due process, the Board has decided 
to vacate our January 2008 decision.  

Under 38 U.S.C.A. § 7252, only a final decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims (Court). This vacatur is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b).



 II.  Earlier Effective Date - Nerve Disabilities, 
Bilateral Upper and Lower Extremities

The Veteran asserts that he is entitled to an effective date 
prior to July 11, 2005, for service connection for peripheral 
neuropathy of the bilateral lower extremities, to include the 
feet, and peripheral neuritis of the bilateral hands.  It is 
essentially argued that since service connection was granted for 
these disabilities as secondary to diabetes mellitus, see 
38 C.F.R. § 3.310 (2009), and since the Veteran reported symptoms 
of these disabilities had existed for several years prior to his 
diagnoses of these disabilities, that the effective date for 
these disabilities should  be commensurate with the date of  
service connection for diabetes mellitus, i.e., December 29, 
2002.  See representative's informal hearing presentation, dated 
in September 2010.  

Generally, the effective date of an award of a claim is the date 
of receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim 
for disability compensation is received within one year after 
separation from service, the effective date of entitlement is the 
day following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

The relevant administrative history is as follows: in January 
2004, the Veteran filed claims for service connection for 
disorders that included diabetes mellitus, and peripheral 
neuropathy of the right foot.  In March 2004, the RO granted 
service connection for disabilities that included diabetes 
mellitus with erectile dysfunction, and denied a claim for 
"peripheral neuropathy of the right foot/lower extremities."  
The Veteran appealed issues that included entitlement to an 
earlier effective date for service connection for diabetes 
mellitus, and the denials of service connection for a peripheral 
nerve disabilities in the lower extremities.  In September 2004, 
the RO granted the claim for an earlier effective date for 
service connection for diabetes mellitus, to the extent that it 
assigned an effective date of December 29, 2002.  In October 
2005, the RO granted service connection for peripheral 
neuropathy, lower extremity, right foot, peripheral neuropathy, 
lower extremity, left foot, peripheral neuritis, right hand, and 
peripheral neuritis, left hand.  In each case, the RO assigned an 
effective date for service connection of July 11, 2005.  

The Board finds that an effective date prior to July 11, 2005, is 
not warranted for any of the Veteran's peripheral nerve 
disabilities of the upper or lower extremities.  The Veteran's 
claim was received in January 2004.  However, the effective date 
of an award of a claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (emphasis added).  Alternatively 
stated, the effective date for service connection for a claimed 
disability may not precede the earliest date upon which that 
disability is shown to exist.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must 
submit proof of a presently existing disability resulting from 
service in order to merit an award of compensation).  

With regard to the lower extremities, a VA examination report, 
dated in February 2004, shows that the Veteran complained of such 
symptoms as intermittent tingling, numbness, and pain of the feet 
which did not interfere with his activities of daily living.  
However, the relevant "diagnosis" noted, "subjective 
complaints of tingling and numbness of the feet, no objective 
evidence of neuropathy."  (emphasis added).  Although a 
statement from a VA physician, I.Z., M.D., received in March 
2005, states that the Veteran was being treated for diabetes and 
"diabetic neuropathy," this is wholly unsupported and 
uncorroborated by the other medical evidence of record, which 
contains no diagnoses, or findings, to show the presence of a 
nerve disability in any extremity.  See VA progress notes, dated 
between 1999 and April 2005; February 2004 VA examination report.  
The earliest medical evidence of a diagnosed disability of the 
nerves in a lower extremity is found in a VA nerve conduction 
velocity (NCV) (electromyography) (EMG) report, dated July 11, 
2005.  This report contains an impression noting, "Findings are 
suggestive of sensory-motor (predominantly demyelinating) 
peripheral neuropathy of bilateral distal lower extremities, most 
likely due to diabetes."  See also July 13, 2005 VA progress 
note (stating that a July 11th EMG confirmed the diagnosis of 
"peripheral neuropathy"); August 2005 letter from VA physician 
B.L.N., M.D., stating that an EMG of the bilateral lower 
extremities on July 11, 2005 confirmed a diagnosis of peripheral 
neuropathy).  Given the foregoing, the evidence is insufficient 
to show the presence of a peripheral nerve disability of a lower 
extremity prior to July 11, 2005, and the claims must therefore 
be denied.  To the extent that the Veteran's representative 
argues that the Veteran is shown to have complained of nerve 
symptoms in the lower extremities prior to July 11, 2005, the 
issue in this case is at what point in time on or after the 
receipt of the claim in January 2004, the evidence is sufficient 
to show the presence of a disability.  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Id. at 1332.  In this 
case, despite the Veteran's complaints during his February 2004 
VA examination, the medical evidence is insufficient to show the 
presence of a peripheral nerve disability of a lower extremity 
prior to July 11, 2005.  38 U.S.C.A. § 1110; Gilpin.  
 
With regard to the upper extremities, the earliest medical 
evidence that is sufficient to show the presence of a nerve 
disability is found in a VA examination report, dated in 
September 2005 (the Board's previous discussion of Dr. I.Z.'s 
March 2005 statement is included herein).  The September 2005 VA 
examination report contains a diagnosis of "peripheral 
neuropathy, sensory, mild, all four extremities secondary to 
diabetes."  Therefore, the RO's assignment of an effective date 
of July 11, 2005, for service connection for neuritis of the 
bilateral hands appears to have been quite generous.  In any 
event, the evidence is insufficient to show the presence of a 
nerve disability of an upper extremity at any time prior to July 
11, 2005.  

In summary, with regard to both the upper and lower extremities, 
the evidence is insufficient to show the presence of a peripheral 
nerve disability prior to July 11, 2005, and the claims must be 
denied.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-57 (1990).  


III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), provides that VA shall apprise a claimant of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a claimant in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In this case, in December 2006, the Veteran was provided with 
VCAA notice.  However, and in any event, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
Veteran was afforded an examination.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The Board's January 11, 2008 decision is vacated. 

An effective date prior to July 11, 2005, for service connection 
for a peripheral nerve disability of the bilateral upper 
extremities, and the bilateral lower extremities, is denied.  


REMAND

In March 2004, the RO granted service connection for "hepatitis 
C with history of infectious hepatitis," and assigned a 
noncompensable rating.  The Veteran appealed the issue of 
entitlement to an initial compensable evaluation.  In October 
2007, the RO granted the claim, to the extent that it increased 
his evaluation to 10 percent, with an effective date of March 27, 
2007.  Since this increase did not constitute a full grant of the 
benefits sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In January 
2008, the Board denied a claim for "a compensable evaluation for 
hepatitis C."  

As previously stated, the Board has vacated its January 2008 
decision.  Given the vacatur, the issue of entitlement to an 
increased initial evaluation for hepatitis C remains in appellate 
status.  However, additional medical evidence has been associated 
with the claims files since the Board's January 2008 decision was 
issued.  Accordingly, under the circumstances, a remand is 
required for the RO to consider this evidence.  See 38 C.F.R. § 
19.31 (2009).  
 
With regard to the issue of an effective date prior to March 27, 
2007, for a 10 percent rating for service-connected hepatitis C 
with history of infectious hepatitis, this issue is "inextricably 
intertwined" with the issue of entitlement to an increased 
initial evaluation for hepatitis C.  See generally Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Therefore, adjudication of this claim must be 
deferred.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal.  If 
either of the determinations remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claim for benefits.  
The appellant should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


